Title: To Thomas Jefferson from Charles Willson Peale, 17 February 1807
From: Peale, Charles Willson
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Museum Feb. 17. 1807.
                        
                        It is my hope that I shall never do any thing, which will be disagreable to you. My father was a good and
                            learned Man, and knew well the advantages of a good education, and he intended that I should have liberal one, but alass
                            poor man he died before I had reached my 9th year of age, my mother had 5 Children to provide for (I was the oldest of
                            them) and this was to be done by her industry; my father left her nothing but his friends, for he was taken off at the
                            moment when the prospect was opening on him of better times. Thus situated you may judge that my opportunity of mental
                            improvements has been very limited—the few acquirements I have been able to make has been from an industrious habit, and
                            the numerous avocations has straitened my time for scholastic knowledge. I know very well that you have often seen my
                            errors of orthography in my epistles. But I trespass on your precious moments, and I will now only mention one trait of my
                            disposition as most to this purpose of your last favor. Which is that when I am obliged to write to a person that I dont
                            like, that I always subscribe a common phrase, “Your humble Servant.” I send by this mail a packet
                            containing 3 pr. of Ink holders. I was induced to add the additional pr. because I thought the smallest set almost too
                            small to be useful, I was obliged to take them in prs.; that is one for sand however it is easy to take away the mettle
                            sieve, and place a larger cork in the cover, I was nearly tempted to do so, but judging it would be best to let you make
                            your choise to retain or reject them. The cost ⅌ pair
                        
                     
                        
                        67
                        
                           ½
                        
                     
                     
                        
                        62
                        
                           ½
                        
                     
                     
                        
                        
                           75
                        
                        
                     
                     
                        
                        $2.05
                        
                     
                  
                        So triffling a sum that I think you may contrive to give me some other commands to make it worth the
                            trouble contriving payment.
                        I am not sorry to have a little time for improvement of my hand before Captn. Lewis shall do me the favor of
                            setting. I have often told you of my Son Rembrandts increasing reputation as a painter, but now his improvements in
                            Colouring is realy astonishing, and consequently of infinite pleasure to one as a parent. he now equals the brilliancy of
                            tints of the most celebrated artists, and still adheres to the truth of Nature. This may be suspected, the partiallity of
                            a father, it is not so, I am not blind—and shortly his fame will spread far, and near, if he progresses as he has done for
                            a few weeks past. 
                  I am Dear Sir with much esteem your friend
                        
                            C W Peale
                            
                        
                    